ITEMID: 001-84011
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: TAHER v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicant, Mr Ibrahim M Taher, is a Swedish national of Iraqi origin who was born in 1953 and lives in Linköping. The Swedish Government (“the Government”) were represented by their Agent, Mr B. Sjöberg, Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 July 2000 the applicant arrived in Sweden from Iraq. On 28 September 2000 he was granted a permanent residence permit. He was not considered to be a refugee but a person “otherwise in need of protection”. He was granted Swedish citizenship on 10 August 2005.
On 4 January 2001, Zamrod Jamil Abdulqadir, a woman born in 1956, and six children, allegedly born in 1985, 1985, 1986, 1988, 1990 and 1993, respectively, applied for residence permits at the Swedish Embassy in Tehran, on the grounds that they were the wife and children of the applicant.
Ms Abdulqadir was interviewed at the Embassy on 3 April 2001 and 4 February 2002. She could not give a precise date of her alleged marriage with the applicant, only that it had been in the spring of 1982. No marriage certificate was submitted. She claimed that they had never thought that it was important to have their marriage registered. At the request of the interviewer, Ms Abdulqadir agreed to a bone age test of the four eldest children. This test, which was performed by a radiologist at the Iranian Medical Council No. 2692 on 5 February 2002, showed that all the children tested were at least 19 years old.
In a letter to the Migration Board of 11 May 2001, the applicant claimed that his marriage to Ms Abdulqadir had not been registered as the war between Iraq and Iran had made it impossible to visit the relevant authorities.
On 29 April 2002 the Migration Board (Migrationsverket) rejected the applications for residence permits. It found that the marriage between the applicant and the woman had not been registered in Iraq and considered that the four eldest children had to be considerably older than 18 years. Moreover, falsified documents and incorrect statements had been submitted by the woman and the children. The Board referred, inter alia, to their identity cards, all with the same registration and page numbers and containing information which was inconsistent with the claim that the marriage had not been registered. It stated that it could not be ascertained from the information submitted whether the applicant and the woman belonged to the same family, to different families or were in any way related. Noting that it was up to the persons requesting a residence permit to submit full and correct information, the Board concluded that the woman and the children had failed to show that they were related to the applicant.
Ms Abdulqadir and the children appealed to the Aliens Appeals Board (Utlänningsnämnden). They submitted a marriage certificate, according to which the applicant and the woman had been married on 25 December 1982. They argued that there had been a misunderstanding regarding the question whether the marriage had been registered or not; the applicant and Ms Abdulqadir had only meant that the marriage certificate was missing. Furthermore, the applicant requested that a new bone age test be performed.
On 8 January 2003 the Appeals Board informed the applicant that the Swedish authorities would not perform a new bone age test. However, he was invited to pay for a test himself and submit the test results. The applicant subsequently replied that he did not intend to have a new medical investigation performed.
On 13 February 2003 the Appeals Board rejected the appeal. It noted that the applicant and Ms Abdulqadir, during the investigation at the Migration Board, had stated that they had not been able to register their marriage with the Iraqi authorities due to the war between Iraq and Iran. However, in their appeal, they had stated that the marriage had in fact been registered but that they had misunderstood the question put to them and had had the impression that the fact that they did not have a certificate meant that no registration had been made. The Appeals Board found their statements contradictory and concluded that the explanation given in the appeal was no more credible than the information given at first instance. It further stated that Iraqi identity documents had a low value as evidence and, as such, did not prove the identity of the holder. In conclusion, the Board considered that the documents submitted did not prove the alleged identities and family ties. Moreover, the age of the four eldest children had not been confirmed.
On 2 April 2003 Ms Abdulqadir and the children filed new applications with the Swedish Embassy in Tehran. On 22 October 2003 the Embassy held a third interview with her and also briefly interviewed the children. She stated that the marriage certificate had been obtained in 2002 but had not been available at the time of her second interview at the Embassy. She had not obtained it earlier as the applicant had told her that it was not necessary for the first interview.
On 16 June 2004 the new applications for residence permits were rejected by the Migration Board, which found that no new circumstances had emerged.
In an appeal to the Aliens Appeals Board, new documents were submitted, including a certificate issued by the Iraqi Embassy in Stockholm on 3 August 2004. The certificate stated that, according to a marital contract issued by the Iraqi Ministry of Justice, the applicant and Zamrod Jamil Abdulqadir had been married on 25 December 1982.
On 20 December 2004 the Appeals Board rejected the appeal. Notwithstanding the certificate from the Iraqi Embassy, it found no reason to change its previous decision.
On 24 May 2006 the applicant submitted yet another application to the Migration Board on behalf of his alleged family members. In a letter of 15 June 2006, the Board requested that the applicant contact the family in order to make an appointment at a Swedish embassy abroad for an interview and to prove their identities. On 4 October 2006 the application was dismissed as the requested information had not been provided within the prescribed three-month period and the application had not been pursued.
